Citation Nr: 0717939	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  99-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than post traumatic 
stress disorder (PTSD)).

2.  Entitlement to service connection for PTSD.

3.  Entitlement a disability evaluation in excess of 20 
percent rating for degenerative joint disease of the low 
back, prior to June 6, 2006. 

4.  Entitlement to a disability rating in excess of 10 
percent for status post inferior acromioplasty, repair of 
small rotator cuff, resection, distal left clavicle with post 
traumatic arthritis, prior to June 6, 2006.

5.  Entitlement to an increased disability evaluation for 
status post inferior acromioplasty, repair of small rotator 
cuff, resection, distal left clavicle with post traumatic 
arthritis, rated as 20 percent disabling, from June 6, 2006.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from February 1979 until 
December 1986; from August 1987 until August 1988; and from 
December 1990 until February 1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 1999 and June 2000 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

This case was previously before the Board in November 2004, 
wherein the veteran's claims were remanded to ensure due 
process.  The case has been returned to the Board for 
appellate consideration.

In February 2007, the veteran submitted a statement 
withdrawing her claim for an increased disability evaluation 
for her degenerative joint disease of the low back and 
requesting an earlier effective date for the 40 percent 
disability assigned effective June 6, 2006, back to the date 
of her claim for an increased disability evaluation for her 
degenerative joint disease of the low back, in April 1998.  
Nonetheless, her claim for an earlier effective date is 
essentially a claim for an increased rating prior to June 6, 
2006, and as such, this part of her claim remains before the 
Board.


FINDINGS OF FACT

1.  By an unappealed rating decision in May 1987, service 
connection was denied for an acquired psychiatric disability 
(other than PTSD).

2.  Additional service medical records were received 
subsequent to the May 1987 rating decision.

3.  There is no competent medical nexus evidence of record 
indicating an acquired psychiatric disorder, to include PTSD, 
is causally or etiologically related to the veteran's service 
in the military.

4.  Throughout the rating period on appeal, prior to June 6, 
2006, the degenerative joint disease of the low back has been 
manifested by subjective complaints of pain, productive of no 
more than moderate limitation of motion, with no 
demonstration by competent clinical evidence of neurologic 
impairment.

5.  For the period prior to June 6, 2006, the service-
connected left shoulder arthritis was manifested by 
complaints of pain, without demonstration by competent 
clinical evidence of left arm flexion and abduction less than 
170 degrees, ankylosis of the scapulohumeral articulation, 
impairment of the humerus, or impairment of the clavicle or 
scapula.

6.  For the period from June 6, 2006, the service-connected 
left shoulder arthritis has been manifested by complaints of 
pain, productive of limitation of motion of the arm to no 
less than 70 degrees flexion and 80 degrees abduction. 




CONCLUSIONS OF LAW

1.  The unappealed rating decision in May 1987 which denied 
service connection for an acquired psychiatric disability 
(other than PTSD) is final.  38 U.S.C.A.. § 7105 (West 2002).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for an acquired 
psychiatric disability (other than PTSD) is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  An acquired psychiatric disorder, to include PTSD, was 
not incurred or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2006).

4.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the low back, prior to June 
6, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); Diagnostic Code 5293 (as 
in effect from September 23, 2002 through September 25, 
2003), Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003).

5.  The criteria for a disability evaluation in excess of 10 
percent for status post inferior acromioplasty, repair of 
small rotator cuff, resection, distal left clavicle with 
post-traumatic arthritis, for the period prior to June 6, 
2006, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2006).

6.  The criteria for a disability evaluation in excess of 20 
percent for status post inferior acromioplasty, repair of 
small rotator cuff, resection, distal left clavicle with 
post-traumatic arthritis, from June 6, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

As the decision herein finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for an acquired psychiatric disability 
(other than PTSD), the veteran is not adversely impacted by 
any deficiency in VA's satisfaction of the VCAA duty to 
notify with regard to the claim to reopen, to include 
pursuant to Kent v. Nicholson, 20 Vet.App.1 (2006).  As such, 
further discussion or development with regard to this matter 
would serve no useful benefit.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

With regard to the remaining issues, VA satisfied its duty to 
notify by means of November 2003, December 2004, and March 
2005 letters from the agency of original jurisdiction (AOJ) 
to the appellant.  These letters informed the appellant of 
what evidence was required to substantiate her claim for 
service connection and her claims for increased disability 
ratings for her service-connected disabilities at issue.  The 
letters also informed her of her and VA's respective duties 
for obtaining evidence, as well as requested that the veteran 
submit any additional evidence in her possession pertaining 
to her claims.  

The November 2003, December 2004, and March 2005 letters 
failed to discuss the law pertaining to the assignment of a 
disability rating or an effective date in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claim for service connection for an 
acquired psychiatric disorder, including PTSD, and her claims 
for increased disability ratings, no disability rating or 
effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of her claims, including transcripts of 
her testimony at hearings before a Decision Review Officer of 
the RO and before the undersigned Veterans Law Judge (VLJ).  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time periods at issue, but has found nothing 
to suggest that there is any outstanding evidence with 
respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of her service, her lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (as amended by 
64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where 
the veteran did not engage in combat or the claimed stressor 
is noncombat-related, the record must contain service records 
or other credible sources that corroborate her  testimony as 
to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. 
Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that she did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that she 
did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when 
the claim, as here, is predicated on an alleged sexual 
assault.  In these limited situations, evidence from sources 
other than the veteran's service records may be used to 
corroborate the veteran's account of the stressor incident, 
such as:  records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Examples of behavior changes may constitute credible evidence 
of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving 
personal assault, the existence of a stressor in service does 
not have to be proven   by the "preponderance of the 
evidence" because this would be inconsistent with the 
benefit of the doubt, or equipoise, doctrine contained in 
38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

Finality and New and Material Evidence 

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed prior to that date (in June 1999), and the 
new definition does not apply.  Under the provisions of 38 
C.F.R. § 3.156(a), as in effect prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).



Increased Disability Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, her  present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2006); Esteban v. Brown, 6 Vet. App 259 (1994).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  At the time of the veteran's claim 
for an increased disability evaluation, in April 1998, she 
was rated in accordance with Diagnostic Code 5295.  The first 
amendment to the rating criteria for spinal disabilities, 
affected Diagnostic Code 5293 and went into effect on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine and 
became effective September 26, 2003.  68 Fed. Reg. 41,454 
(Aug. 27, 2003).  The Board will analyze the veteran's low 
back increased rating claim with respect to the pertinent 
laws for all of the above periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Analysis

New and Material Evidence to Reopen Claim

By a RO rating decision in May 1987, service connection was 
denied for an acquired psychiatric disability (other than 
PTSD).  Notice of the determination, and the veteran's 
appellate rights, were issued in June 1987.  No appeal was 
taken from that determination, and it is final.  38 U.S.C.A. 
§ 7105.  

In a statement received in June 1999, the appellant sought to 
reopen her claim for service connection for a psychiatric 
disability (to include PTSD).  Evidence added to the record 
subsequent to the prior final RO denial in May 1987 include 
service medical and personnel records from later periods of 
service.  Pursuant to the provisions of 38 C.F.R. § 3.156(c), 
these documents constitute new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disability (other than PTSD).  

Service Connection for an Acquired Psychiatric Disorder, 
Including PTSD

The veteran does not allege, and a review of the veteran's 
official military documentation contained in her claims file 
does not otherwise indicate, that she engaged in combat 
against enemy forces as contemplated by VA regulations.  Her 
DD Form 214's do not reflect that she received any 
decorations or medals indicative of involvement in combat and 
there is no other sufficient indication of combat service.  
As such, the Board finds that she did not "engage in 
combat."  Consequently, the evidentiary presumptions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) do not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

There is no disputing the veteran has PTSD, as this diagnosis 
(albeit among others) is well documented in her records.  So 
the determinative issue is whether competent evidence of 
record establishes that the PTSD is a consequence of the 
alleged sexual trauma in service.  The only evidence 
supporting the veteran's claim consists of her allegations 
regarding a rape in service, as there is no competent 
evidence of record to establish the claim.  In this regard, 
the Board finds it significant that the veteran's service 
medical and personnel records, including those related to an 
unplanned pregnancy, do not support any of the veteran's 
assertions regarding the alleged rape during her military 
service.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  In particular, the veteran was seen 
for pregnancy counseling after the incident allegedly 
occurred and made no reference to having been assaulted.  
Likewise, medical records indicate that the veteran discussed 
pursuing child support payments from the child's father.  
More significantly, at the veteran's clinical examinations 
during her military service, she denied experiencing 
depression and nervous trouble.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to her service.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

Moreover, a psychosis was not manifested or diagnosed within 
the one-year presumptive period following her discharge from 
service.   The evidence indicates the veteran did not seek 
psychiatric treatment for years following her service and 
that she was not diagnosed with a psychiatric disorder until 
1999, many years after her discharge from the military.  
While she had a provisional diagnosis of mood disorder due to 
chronic neck and back pain, she was hospitalized for major 
depression with suicidal ideation.  She related a 5 year 
history of depression and a history of multiple sexual 
assaults, including a rape in service, as well as an abusive 
marital relationship.  However, there is no persuasive 
evidence of continuity of symptomatology during the 
intervening years after her discharge from service and the 
initial diagnosis of major depression in 1999.   See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  

Moreover, the veteran has also claimed that her life changed 
completely following the rape.  The fact remains, however, 
that she continued to serve satisfactorily after the incident 
reportedly occurred.  In this regard, the Board emphasizes 
that there was no change in her performance reports prior to 
and after the alleged rape, and that her service records do 
not indicate a request for a transfer to another duty 
assignment or other behavioral change indicative of sexual 
trauma.  

In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann at 233.  

The Board points out that, while several of the veteran's 
private and VA treating providers have related the veteran's 
PTSD to her military service, after a review of the veteran's 
claims file, the rationales for these findings were based 
solely on the report by the veteran that she had been subject 
to sexual trauma during service, and none of the veteran's 
treating providers made a reference to any credible 
supporting evidence that the events as described by her 
actually occurred.  Indeed, the June 2006 VA psychiatrist 
found that, although the veteran had PTSD symptoms and met 
the criteria for major depression, there was no collaborative 
evidence of such a trauma.  See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's 
service).  Thus, the probative value of the VA examiner's 
psychiatric diagnosis is diminished.  See Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement to a 
physician based upon an inaccurate factual premise or history 
as related by the veteran).  See also Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed a 
psychiatric disorder, including PTSD, during or as a result 
of her service in the military.  None of the veteran's VA 
treating providers, nor the VA examiners found that there is 
a relationship between the veteran's current major depression 
and her military service.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish she or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The only evidence suggesting the veteran's psychiatric 
disorder, including PTSD, is in any way related to her 
service in the military comes from her personally.  As a 
layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
her acquired psychiatric disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, her allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against her claim, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Degenerative Joint Disease of the Low Back, Prior to June 6, 
2006

I.  Prior to September 23, 2002

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  For example, there is no showing of listing of 
whole spine to the opposite side, or positive Goldthwaite's 
sign.  There was also no demonstration of marked limitation 
of forward bending in standing position.  

For the period of time before September 23, 2002, the record 
contains multiple outpatient treatment records and progress 
notes, as well as a November 1998 VA examination report.  The 
November 1998 VA examination indicates that the veteran 
complained of weakness, stiffness, fatigability and lack of 
endurance.  She denied experiencing radiculopathy.  Physical 
examination revealed the veteran had muscle spasm, but no 
tenderness or weakness.  There was no kyphosis or scoliosis.  
There was no sensory deficit.  Reflexes were 1+ and equal.  
Range of motion was flexion to 70 degrees, extension to 20 
degrees, lateral flexion to 35 degrees, and right and left 
rotation to 30 degrees.  The diagnoses included no ongoing 
radiculopathy, and no evidence of disc prolapse.

The Board has considered whether the next-higher 40 percent 
evaluation under Diagnostic Code 5295 is warranted on the 
basis of additional functional limitation due to factors such 
as pain, weakness, incoordination and/or fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  While pain and muscle spasms were 
reported, the Board finds that such functional impairment has 
been contemplated in the veteran's currently assigned 20 
percent evaluation during the period in question.

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 20 percent evaluation where the evidence 
demonstrates moderate limitation of motion.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of lumbar spine consistent with a 40 
percent evaluation under Diagnostic Code 5292, even when 
considering additional functional limitation per 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  As noted above, prior to September 23, 2002, the 
record reflects that her range of motion was limited by pain 
to 70 degrees flexion, 20 degrees extension, and lateral 
flexion to 35 degrees.  Rotation was full.  However, this is 
not sufficient to support an increased rating.  However, even 
considering the pain as reported by the veteran and as 
recorded in the outpatient treatment records, the Board finds 
that, in light of DeLuca, any functional impairment has been 
contemplated in the veteran's currently assigned 20 percent 
rating and the objective findings of record simply do not 
reflect severe limitation of motion.  Thus, a higher 
evaluation under Diagnostic Code 5292 is not appropriate.

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
low back disability.  Under Diagnostic Code 5293, for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board 
acknowledges the numerous complaints of lumbosacral pain 
noted in the treatment records discussed above.  However, the 
Board finds that the evidence does not indicate severe, 
recurring attacks, with intermittent relief to warrant the 
next-higher 40 percent rating under Diagnostic Code 5293.  

No other Diagnostic Code is found to be relevant in 
evaluating the veteran's service-connected low back 
disability.  Indeed, as there is no evidence of vertebral 
fracture, Diagnostic Code 5285 is not for application.  
Similarly, as the evidence does not reveal a disability 
picture analogous to ankylosis, Diagnostic Codes 5286 and 
5289 do not apply.  No other Code sections are for 
application.

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 20 percent 
for the veteran's low back disability, prior to September 23, 
2002.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



II.  From September 23, 2002 to September 26, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of her other 
disabilities, results in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  One 
relevant Diagnostic Code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  The Board notes that the veteran's VA 
treatment records did not provide specific information as to 
range of motion in degrees, but a February 2003 VA treatment 
record stated that the veteran's range of motion of the low 
back was within normal limits.  Nonetheless, the veteran's 
treating providers commented that the veteran reported 
complaints of pain and "fleeting numbness" of the leg, 
although, upon evaluation, muscle strength was full and here 
neurological examination was normal.  

Based on the above, there is no doubt that the veteran had 
pain with lumbar motion. However, there has been no 
demonstration by competent clinical evidence that the 
veteran's overall disability picture rises to the level of 
severe loss of motion such as to justify the next-higher 40 
percent evaluation under Diagnostic Code 5292.  Further, 
while physical therapy was recommended for the veteran's back 
pain, there is no evidence that she complied.

For the foregoing reasons, then, the objective evidence 
warrants a finding of no more than moderate limitation of 
motion under Diagnostic Code 5292.  Moreover, in view of the 
clinical findings noted in her VA treatment records, the 
criteria for a 40 percent rating under Diagnostic Code 5295 
have not been met.  The consideration of pain is appropriate 
and conforms to the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, a 
20 percent rating for orthopedic manifestations of the 
veteran's back disability is for application.

The Board has considered other alternative diagnostic codes, 
but as the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of her service-
connected low back disability.  In the present case, there 
has been no demonstration of neurologic manifestations 
related to the lower extremities.  Thus, the veteran is not 
entitled to a separate 10 percent rating under Diagnostic 
Codes 8520, 8521, 8524, 8525 or 8526 for neurologic 
manifestations of the disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  As discussed above, there is no basis for a 
disability evaluation in excess of 20 percent, nor is there a 
basis for a separate evaluation for neurological deficits.

III.  From September 26, 2003 through June 5, 2006

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2006)).  Under these relevant 
provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed in section II.  As 
previously noted, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome because the veteran 
has not experienced any incapacitating episodes.  Indeed, the 
record does not demonstrate incapacitating episodes requiring 
bed rest by a physician and treatment by a physician.  The 
appellant did not have a history of acute episodes of 
excruciating back pain or a history of flare-ups.

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for the next-higher 40 percent 
evaluation.  Thus, applying the facts to the criteria set 
forth above, the veteran remains entitled to no more than a 
20 percent evaluation for her service-connected low back 
disorder for the period from September 26, 2003 under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 40 percent 
evaluation.  Indeed, there is no showing that forward flexion 
of the thoracolumbar spine is limited to 30 degrees or less.  
While the veteran had decreased range of motion upon 
evaluation in January 2005, the VA provider found that this, 
along with the veteran's attendant symptoms, was consistent 
with the veteran's nonservice-connected fibromyalgia.  
Similarly, in July 2005, straight leg raising was negative.  
There was no finding of favorable or unfavorable ankylosis of 
the entire thoracolumbar spine.

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing and tenderness 
upon palpation, but that there was no evidence of 
incoordination, weakness, or fatigability.  

The Board further acknowledges the veteran's pain complaints 
raised during her May 2004 Travel Board hearing.  
Specifically, the veteran stated that she has pain and 
problems with her low back.  However, as previously noted, VA 
treatment records show that the veteran's tenderness of the 
back, above and below the waist, are consistent with 
fibromyalgia, and that the veteran has normal deep tendon 
reflexes bilaterally, with negative straight leg extension, 
normal gait and normal heel-toe walk.  

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 to June 5, 2006, does not reveal a 
disability picture most nearly approximating a 40 percent 
evaluation even with consideration of whether there was 
additional functional impairment due to DeLuca factors.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no evidence of record for the relevant time period 
which demonstrates that the veteran experiences any 
neurologic symptomatology.  As discussed previously, the 
medical evidence demonstrates that the veteran's neurologic 
evaluations are repeatedly negative, and do not allow for a 
finding of neurologic manifestations of the veteran's 
service-connected degenerative joint disease of the low back.  
Thus, she is not entitled to a separate, compensable rating 
under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 for the 
neurologic manifestations of the disability at issue.

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the 20 percent evaluation 
assigned throughout the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV.  Extraschedular Consideration

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

Left Shoulder

 I.  Prior to June 6, 2006

The evidence indicates that the veteran is right-handed. She 
asserts that an evaluation in excess of 10 percent is 
warranted for her service-connected left shoulder disability.  
The record reflects that the veteran's disability prior to 
June 6, 2006, was rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5203.

Diagnostic Codes 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, and is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  Id.  A 20 percent rating is warranted when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  The Board notes that for the purpose of 
rating disability from arthritis, the shoulder is considered 
to be a major joint.  38 C.F.R. § 4.45.

Regarding limitation of motion, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  The standard range of motion of 
the shoulder is 180 degrees of forward elevation (flexion) 
and abduction.  See 38 C.F.R. § 4.71, Plate I.

Pursuant to 38 C.F.R. C.F.R. § 4.71a, Diagnostic Code 5203, a 
10 percent evaluation is warranted for impairment of the 
clavicle or scapula when there is malunion, or nonunion 
without loose movement (major extremity). A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation (major extremity).

After reviewing the evidence, the Board finds that an 
evaluation in excess of 10 percent is not warranted prior to 
June 6, 2006, as will be discussed below.

On VA examination in November 1998, the veteran had left 
shoulder flexion of 170 degrees.  Abduction was also to 170 
degrees.  The veteran had internal and external rotation from 
0 to 85 degrees.  See 38 C.F.R. § 4.71, Plate I.  The 
examination report states that x-rays of the veteran's left 
shoulder note post-operative changes of the acromioclavicular 
joint.  The diagnosis was distal left acromioplasty, with 
normal shoulder joint girdle muscles.  

VA treatment records are negative for evidence of treatment 
for her shoulders, although she had complaints of pain 
radiating into her shoulders.  She was found to have severe 
degenerative disc disease of the cervical spine, but this was 
not found to be related to her service-connected left 
shoulder disorder.  Additional treatment records indicate 
that the veteran had full muscle strength of the upper 
extremities and normal neurologic evaluations.  

Based on the foregoing, the Board finds that the range of 
motion findings detailed previously are appropriately 
reflected in the presently assigned 10 percent evaluation 
under Diagnostic Code 5201.  

In reaching its conclusion, the Board has appropriately 
considered additional functional loss due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.
In this regard, the Board acknowledges the veteran's 
complaints of left shoulder pain noted during the above 
during range of motion testing.  The Board does acknowledge 
such pain.  Nevertheless, the test for a higher rating under 
DeLuca is not pain in and of itself, but the additional 
functional limitation that such pain causes.  Here, the 
objective evidence does not reveal findings of additional 
limited function such as to warrant a higher rating.  Indeed, 
the objective evidence, as noted previously, does not show 
that the veteran was further limited by repeated testing.   
There was no instability or atrophy of musculature reported.  
The veteran's activities of daily living appear to be normal 
as the veteran was able to, among other things, feed, bathe, 
and dress herself.  Similarly, there was no evidence of 
instability or weakness of the left shoulder.  As such, the 
Board finds that such pain has already been fully 
contemplated in the presently assigned 10 percent rating.

Even with consideration under the criteria set forth in 38 
C.F.R. § 4.40 and 4.45 and Deluca v. Brown, 8 Vet. App. 202 
(1995), the Board finds that there has been no demonstration 
by competent clinical evidence of record that the additional 
functional impairment due to pain, including on use, is 
comparable to the criteria for a rating in excess of 10 
percent under any applicable diagnostic code based on 
limitation of motion.  In other words, even when pain and 
other symptoms are accounted for, there is no indication in 
the record that her functional ability prior to June 6, 2006 
is decreased beyond the limitation of motion already shown on 
examination.  The Board further notes that a separate 
evaluation for arthritis is not warranted as this would 
create pyramiding because limitation of motion is already 
considered in the current 10 percent rating.  38 C.F.R. § 
4.14 (2006).  Accordingly, a separate rating for arthritis is 
not warranted.

The Board has also considered other potentially applicable 
diagnostic codes.  The evidence of record does not document 
ankylosis of the scapulohumeral articulation.  Thus, an 
increased evaluation is not available under Diagnostic Codes 
5200.  Further, the evidence also fails to show that there is 
a malunion, nonunion, fibrous union, or loss of the head of 
the humerus, or marked deformity.  Therefore, the Board 
concludes that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5202.

Additionally, there is no evidence that the veteran has 
recently experienced frequent episodes of recurrent 
dislocation with guarding all of arm movements.  Moreover, 
there is no competent clinical evidence of nonunion with 
loose movement.  Based on the preceding, the Board concludes 
that a higher evaluation is not warranted under Diagnostic 
Code 5010-5203.

Thus, in light of the above findings, the Board concludes 
that prior to June 6, 2006 the veteran's symptomatology more 
nearly approximates the assigned 10 percent evaluation.  The 
Board finds the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the veteran's 
service-connected left shoulder disability prior to June 6, 
2006.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  From June 6, 2006

From June 6, 2006, the veteran's left shoulder disability 
with arthritis has been evaluated as 20 percent disabling, 
and, as noted, in the September 2006 rating decision, the 20 
percent evaluation was assigned under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5201 a 20 percent evaluation is 
provided for limitation of motion of the arm at shoulder 
level.  The next-higher 30 percent evaluation may be assigned 
for limitation of motion midway between the side and shoulder 
and a 40 percent evaluation may be assigned for motion of the 
major arm limited to 25 degrees from the side.

On VA examination in June 2006, range of motion testing of 
the left shoulder revealed forward flexion to 70 degrees and 
abduction to 80 degrees.  Internal and external rotation with 
the arm elevated 90 degrees was 65 degrees and 75 degrees, 
respectively.  The examination report noted that all 
movements were associated with pain, and reduced by 15 
degrees upon repeated movement.  Slight tenderness was noted 
over the acromioclavicular joint and there was crepitation.  
The examiner noted that there was no apparent atrophy of the 
left shoulder muscles or other deformity of the left 
shoulder.  The examiner also noted that the veteran had 
moderate strength.  

Based on the foregoing and consideration of the factors 
including functional impairment due to pain as addressed 
under 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the 
next-higher 30 percent rating is not warranted.  See Spurgeon 
v. Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8, Vet. 
App. 202 (1995).  The objective evidence of pain and weakness 
shown on the 2006 VA examination does not provide a basis to 
find that there has been demonstration of functional 
impairment comparable to limitation of motion of the major 
arm to midway between the side and shoulder level.  As such, 
the evidence does not support a disability evaluation in 
excess of 20 percent from June 6, 2006.

The Board has also considered other potentially applicable 
diagnostic codes.  The evidence of record does not document 
functional impairment more comparable to ankylosis of the 
scapulohumeral articulation.  Thus, an increased evaluation 
is not available under Diagnostic Codes 5200.  Further, the 
evidence also fails to show that there is nonunion, fibrous 
union, or loss of the head of the humerus.  Therefore, the 
Board concludes that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5202.  Additionally, 
Diagnostic Code 5203 provides for a maximum evaluation of 20 
percent.  Thus, an increased evaluation is not available 
under Diagnostic Codes 5203.

A review of the claims folder reveals that no clinical 
evidence has been added to the record after the June 2006 VA 
examination.  As such, there is no support for a rating 
higher than 20 percent.  In so finding, the Board has 
considered the disability in relation to its history.  
38 C.F.R. § 4.1 (2006).  

In conclusion, the veteran's disability picture is most 
nearly approximated by the currently assigned 20 percent 
rating for limitation of shoulder motion from June 6, 2006.  
An evaluation in excess of that amount is not warranted.  The 
Board notes that in reaching this conclusion the benefit of 
the doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable throughout the rating periods on 
appeal outlined above.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been received, and the claim 
for service connection for an acquired psychiatric disability 
(other than PTSD) is reopened.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for degenerative joint disease of the low back, prior 
to June 6, 2006, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for status post inferior acromioplasty, repair of 
small rotator cuff, resection, distal left clavicle with 
post-traumatic arthritis, prior to June 6, 2006, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for status post inferior acromioplasty, repair of 
small rotator cuff, resection, distal left clavicle with 
post-traumatic arthritis, from June 6, 2006, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


